Exhibit 99.2 Termination of Joint Filing Agreement Each of the undersigned hereby terminates that certain Joint Filing Agreement, dated March 10, 2016, relating to Sparton Corporation to the extent the undersigned is a party thereto, effective immediately. May 4, 2016 Engine Capital, L.P. By: Engine Investments, LLC, General Partner By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Jet Capital, L.P. By: Engine Investments, LLC, General Partner By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Capital Management, LLC By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member Engine Investments, LLC By: /s/ Arnaud Ajdler Name: Arnaud Ajdler Title: Managing Member /s/ Arnaud Ajdler ARNAUD AJDLER Norwood Capital Partners, LP By: Norwood Investment Partners, LP its General Partner By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Partner Norwood Investment Partners, LP By: Norwood Investment Partners GP, LLC its General Partner By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Member Norwood Investment Partners GP, LLC By: /s/ Charles H. Hoeveler Name: Charles H. Hoeveler Title: Managing Member /s/ Charles H. Hoeveler CHARLES H. HOEVELER
